PLOTKIN, Judge.
Defendant, Charles M. Ambeau, was charged with and convicted of violating L.S.A. R.S. 40:966, possession of heroin. The defendant was sentenced to serve five (5) years at hard labor without benefit of parole, probation or suspension of sentence.
The defendant’s sole assignment of error is that he was improperly denied parole eligibility.
The defendant was convicted of L.S.A. R.S. 40:966(C)(1) which provides:
“shall be imprisoned at hard labor for not less than four years nor more than ten years without benefit of probation or suspension of sentence and may, in addi*642tion, be required to pay a fine of not more than five thousand dollars.”
This Court in State v. Solid, 529 So.2d 108 (La.App. 4th Cir.1988), held, in part, that parole eligibility could not be properly denied if the statute under which the defendant was convicted did not specifically allow for denial of parole eligibility. State v. Valentine, 496 So.2d 378 (La. 4th Cir.1986). The state, in brief, concedes the defendant’s argument is correct.
The defendant’s conviction is affirmed. His sentence is amended to delete the denial of parole eligibility.
AFFIRMED CONVICTION; AMENDED SENTENCE.